                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    RHETT E. TAYLOR and LAURIE D.                        CASE NO. C19-1142-JCC
      TAYLOR,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
                 v.
12
      PNC BANK, NATIONAL ASSOCIATION,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to continue the
19   hearing date (Dkt. No. 24) of Plaintiffs’ pending motion to strike (Dkt. No. 22). Having
20   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
21   (Dkt. No. 24). The Clerk is DIRECTED to renote Plaintiffs’ pending motion to strike (Dkt. No.
22   22) to December 20, 2019. Defendant’s response brief shall be filed no later than December 16,
23   2019. Plaintiffs’ reply brief, if any, shall be filed no later than December 20, 2019.
24          //
25          //
26          //


     MINUTE ORDER
     C19-1142-JCC
     PAGE - 1
 1        DATED this 6th day of December 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1142-JCC
     PAGE - 2
